FILED
                            NOT FOR PUBLICATION                                JUN 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANGELES HERNANDEZ-PULIDO,                        No. 10-72796

              Petitioner,                        Agency No. A088-502-157

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted May 14, 2014
                              Pasadena, California

Before: NOONAN, WARDLAW, and FISHER, Circuit Judges.

       Angeles Hernandez-Pulido, a native and citizen of Mexico, petitions for

review of the decision of the Board of Immigration Appeals (BIA) affirming the

decision of the Immigration Judge (IJ) denying her applications for cancellation of

removal, withholding of removal, and relief under the Convention Against Torture

(CAT). We have jurisdiction pursuant to 8 U.S.C. § 1252. Because the BIA


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
adopted the IJ’s decision while adding its own reasons, we review both decisions.

Nuru v. Gonzales, 404 F.3d 1207, 1215 (9th Cir. 2005). We deny the petition.

      1.     The BIA and IJ did not err in finding Hernandez statutorily ineligible

for cancellation of removal. Hernandez admitted through counsel during

proceedings before the IJ that she was convicted in 1999 of welfare fraud under

Cal. Welf. & Inst. Code § 10980(c). This offense is a crime involving moral

turpitude because intent to defraud is an element of the offense. See In re Cortez,

25 I. & N. Dec. 301, 306 (BIA 2010). Hernandez is therefore ineligible for

cancellation. See 8 U.S.C. § 1229b(b)(1)(C); 8 U.S.C. § 1227(a)(2)(A)(i).

      2.     Nor did the BIA and IJ err in determining that Hernandez is ineligible

for withholding of removal. Hernandez claimed that she would be subject to

persecution on the basis of her membership in the particular social group of

Americanized Mexicans returning from the United States. See 8 U.S.C.

1231(b)(3). However, returning Americanized Mexicans do not constitute a

cognizable social group under the Immigration and Nationality Act. Delgado-

Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (per curiam).

      3.     Substantial evidence supports the determination that Hernandez is

ineligible for CAT relief. Hernandez submitted “generalized evidence of violence

and crime in Mexico,” which is insufficient to establish that it is more likely than


                                          2
not that she will be tortured if returned there. Delgado-Ortiz, 600 F.3d at 1152; see

8 C.F.R. 208.16(c)(2).

      4.     The IJ did not abuse his discretion in denying Hernandez’s motion for

a continuance. See Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1247 (9th Cir.

2008) (per curiam); 8 C.F.R. § 1003.29. Hernandez sought a three-year

continuance to allow her eldest U.S. citizen child, then nearly eighteen years old, to

file an alien relative visa petition on her behalf upon reaching the age of twenty-

one. Here, “no relief was . . . immediately available,” Sandoval-Luna, 526 F.3d at

1247, and Hernandez had no statutory right to pursue the relief in question, see

Ahmed v. Holder, 569 F.3d 1009, 1013 (9th Cir. 2009). Hernandez merely sought

to preserve the possibility of pursuing discretionary relief at some point in the

future. The IJ was therefore within his discretion to deny her request “due to the

length of time” that would elapse.

      PETITION DENIED.




                                          3